FILED

SEP 0 7 2010

UNITED STATES DISTRICT COURT c‘erk u_s. District and
FOR THE DISTRICT OF COLUMBIA aa¢'\kruptcy courts

)

JESSALYN L. MARCUS, )
)

Plaintiff, )

)

v. § Civil Action No. l bd l 

TIMOTHY GEITHNER, )
Secretary of the Treasury, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiff’s application for leave to
proceed in forma pauperis and pro se complaint. The application will be granted but the
complaint will be dismissed.

The instant complaint is substantially similar to the complaint filed against the same
defendants in a civil action now pending in this Court. See Marcus v. Dep ’t of Treasury, No.

l:09-cv-Ol686 (RMU) (D.D.C. Sept. 3, 2009). The Court will dismiss the instant civil action as

%ow.rae

'Unitec(§tates District Judge

duplicative

An Order is issued separately.

DATE: w 3 // 1010

§\¢§ ,i